Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2022 was filed after the mailing date of the Notice of Allowability on 28 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 19 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9616203 and US 10314952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest an assembly for inserting a needle into a body cavity comprising a housing, a needle, a probe having a blunt distal end, means for biasing the blunt distal end in combination with mechanical locking means for automatically halting distal movement of the hollow needle and the probe in response to the blunt distal end of the probe returning to the position distal to the sharp distal end of the hollow needle upon the hollow needle entering a body cavity of a patient. Smith (US 5256148) teaches a Veress needle that teaches the claim limitations as substantially claimed by Applicant with the exception of mechanical locking means for automatically halting distal movement of the hollow needle and the probe in response to the blunt distal end of the probe returning to the position distal to the sharp distal end of the hollow needle upon the hollow needle entering a body cavity of a patient. Smith only teaches having a physical part of the housing to stop the eventual movement of the housing upon insertion into the body. Similarly, Turkel (US 5685852) and Phelps (US 5827221) also do not cure the deficiencies of Smith. Therefore, claims 26-38 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781